Title: To Thomas Jefferson from Cavalier, 10 October 1787
From: Cavelier (Cavallier), M., fils
To: Jefferson, Thomas


Dieppe, 10 Oct. 1787. In accordance with TJ’s request of 5 Oct. he has obtained, not without difficulty, a statement of tobacco received, which, however, does not include the shipments which have arrived for the account of Le Normand and Le Couteulx. Is unable to give an exact count of American and French ships. There are very few of these, but there are a large number of English ships flying the American flag. If, in the future, TJ wishes a detailed report on the number, nationality, &c. of ships carrying tobacco from North America he has only to give the order and he will receive the most complete and detailed information. It appears that nothing further has been decided as to preference to be granted to American ships. Lists the quantity of tobacco received on 16 ships, totalling 1,445 hhds., of which 434 hhds. were sold at 33.₶ and 34.₶ and 1,011 hhds. at 36.₶ and 38.₶
